 

Exhibit 10(c)

 

November 5, 2001

 

Mr. Timothy Yessman

29 Fern Ridge Road

West Hartford, CT 06107

 

Dear Tim:

 

It is my pleasure to provide you with this letter to confirm our offer for the
position of Executive Vice President - Claim reporting directly to me. I am very
excited about the future of The St. Paul, and your leadership and experience
will be invaluable in building a successful company.

 

Your total compensation package will consist of the following (effective on the
first day of employment:

 

Base Salary

 

$400,000.00 per annum

 

 

 

Annual Incentives

 

You will be paid guaranteed bonuses of (i) $185,000 in February 2002 and (ii)
$400,000 in February of 2003.  For subsequent years commencing in 2004, the
current annual target opportunity for this position is 45% of base salary under
current guidelines.  Annual payouts, measured on The St. Paul’s corporate
performance, business unit results, and your individual performance, generally
range from 0 to 150 percent of the target amount.

 

 

 

Hiring Bonus

 

You will be awarded 20,000 shares of restricted stock of The St. Paul Companies
(effective on your first day of employment). This stock will vest pro rata over
three years commencing on the first anniversary of the award date. This grant is
intended as a “make whole” payment for unvested restricted stock and unvested
“in the money” stock options which you would have received from your current
employer. You will be responsible for all applicable taxes upon the vesting of
the restricted stock.

 

 

 

Initial Stock Option

 

In recognition of joining The St. Paul you will receive a Award grant of 200,000
stock options. The grants will be non­ qualified stock options, will have a
grant price equal to the closing price of The St. Paul Companies common stock on
the date of your employment, and have a ten-year expiration period and four-year
pro-rata (i.e., 50,000 options per year) vesting provision. You will be
responsible for all applicable taxes.

 

 

 

Stock Options

 

Effective in 2003, you will also be eligible for an annual stock option grant
each year of your employment with The St. Paul. Your target option grant under
current guidelines is 48,000 shares (subject to any future change in targeted
annual option grants applicable generally to other senior executives of similar
rank). These options will be similar in terms and conditions to the options you
receive as part of your initial stock option award.

 

 

 

Executive Tax and
Financial Planning

 

You will be eligible for a first year allowance of $15,000 and an annual
allowance of $11,000 thereafter in tax and financial planning services.

 

 

 

Executive Savings Plus

 

You will be eligible for a non-qualified deferred compensation plan that allows
executives to save money on a tax deferred basis above IRS imposed limits for
401(k) plans.

 

 

 

Change in Control

 

As a key employee you will be eligible as a Tier One participant in the Amended
and Restated Special Severance Policy which provides a lump-sum separation
payment equal to three times the sum of your base salary and target annual
incentive if your employment is terminated without cause or for “good reason” in
a two year period following a change in control. A copy of the plan is enclosed
herewith.

 

--------------------------------------------------------------------------------


 

Senior Executive

 

As a senior executive, you will be entitled to the protection Severance Plan of
the Senior Executive Severance Policy (a copy of which is enclosed herewith). If
you are terminated without cause or voluntarily terminate your employment for
“good reason” before February 4, 2004, you will be eligible for a lump sum equal
to twice the sum of your base salary and target bonus immediately following your
termination, and continuation of coverage under medical and dental plans for two
years. All stock option and restricted stock awards granted more than one year
before termination will vest. Stock options will be eligible for exercise for up
to three years from termination.  In the event you are terminated (either
without cause or for “good reason”) within the first year of your employment,
your initial stock option grant of 200,000 options shall be replaced with a cash
equivalent, equal to the difference between the original option price and the
market value of shares on any business day on which you give notice to St. Paul,
over the course of the three years following such termination of employment, and
your initial restricted stock grant of 20,000 shares shall be settled by a cash
equivalent payment.

 

 

 

Miscellaneous

 

In addition to the foregoing, you will be eligible to all changes in
compensation structure (i.e., annual incentive targets), benefits and
perquisites which are applicable to other senior executives of similar rank.

 

If you have questions at any time, please give me a call at 651-310-5656.

 

Sincerely,

 

 

Jay S. Fishman

 

Jay S. Fishman

Chairman and CEO

 

Accepted:

 

Timothy Yessman

 

Timothy Yessman

 

Date: November 5, 2001

 

2

--------------------------------------------------------------------------------